


Exhibit 10.1

 

CHARLES RIVER LABORATORIES INTERNATIONAL, INC.

2007 INCENTIVE PLAN

Originally adopted by the Board of Directors on March 22, 2007;

approved by the shareholders on May 8, 2007;

amended by the Board of Directors on February 13, 2009;

amended by the Compensation Committee of the Board of Directors on March 18,
2009

 

1.                                      ADMINISTRATION

 

Subject to the express provisions of the Plan, the Administrator has the
authority to interpret the Plan; determine eligibility for and grant Awards;
determine, modify or waive the terms and conditions of any Award; prescribe
forms, rules and procedures (which it may modify or waive); and otherwise do all
things necessary to implement the Plan. Once an Award has been communicated in
writing to a Participant, the Administrator may not, without the Participant’s
consent, alter the terms of the Award so as to affect adversely the
Participant’s rights under the Award, unless the Administrator has expressly
reserved the right to do so. In the case of any Award intended to be eligible
for the performance-based compensation exception under Section 162(m), the
Administrator shall exercise its discretion consistent with qualifying the Award
for such exception.

 

2.                                      LIMITS ON AWARDS UNDER THE PLAN

 

a.                                       NUMBER OF SHARES.  Subject to
adjustments as provided in Section 5, the total number of shares of Stock
subject to Awards granted under the Plan, in the aggregate, may not exceed
8,800,000 (the “Fungible Pool Limit”). Each share of Stock issued or to be
issued in connection with any Full-Value Award shall be counted against the
Fungible Pool Limit as 2.3 Fungible Pool Units. Stock Options, SARs and other
Awards that do not deliver the full value at grant thereof of the underlying
shares of Stock and that expire no more than seven (7)  years from the date of
grant shall be counted against the Fungible Pool Limit as one (1.0) Fungible
Pool Unit. (For these purposes, the number of shares of Stock taken into account
with respect to a SAR shall be the number of shares of Stock underlying the SAR
at grant (i.e., not the final number of shares of Stock delivered upon exercise
of the SAR)). For purposes of the preceding sentence, shares that have been
forfeited or cancelled in accordance with the terms of the applicable Award
shall not be considered to have been delivered under the Plan, but shares held
back in satisfaction of the exercise price or tax withholding requirements from
shares that would otherwise have been delivered pursuant to an Award will be
considered to have been delivered under the Plan. Any shares of Stock that again
become available for grant pursuant to this Section 2(a) shall be added back to
the pool of available shares.  For purposes of clarity, in calculating the
number of shares of stock remaining under the Fungible Pool Limit, the
Administrator will not increase the number of available Fungible Pool Units for
shares of Stock delivered under an Award (i.e. previously acquired Shares
tendered by the Participant in payment of the exercise price or of withholding
taxes).  The Administrator shall determine the appropriate methodology for
calculating

 

--------------------------------------------------------------------------------


 

the number of shares of Stock issued pursuant to the Plan.

 

b.                                      TYPE OF SHARES.  Stock delivered by the
Company under the Plan may be authorized but unissued Stock or previously issued
Stock acquired by the Company and held in treasury. No fractional shares of
Stock will be delivered under the Plan.

 

c.                                       CERTAIN SHARE LIMITS.  The maximum
number of shares of Stock for which Stock Options may be granted to any person
annually from and after adoption of the Plan and prior to March 22, 2017, the
maximum number of shares of Stock subject to SARs granted to any person annually
during such period and the aggregate maximum number of shares of Stock subject
to other Awards that may be delivered (or the value of which may be paid) to any
person annually during such period shall each be 2,000,000. For purposes of the
preceding sentence, the repricing of a Stock Option or SAR shall be treated as a
new grant to the extent required under Section 162(m), PROVIDED, no such
repricing shall be permitted except in accordance with Section 4.a.(10) of this
Plan. Each person eligible to participate in the Plan shall be eligible to
receive Awards covering up to the full number of shares of Stock then available
for Awards under the Plan. No Awards may be granted under the Plan after
March 22 2017, but previously granted Awards may extend beyond that date.

 

d.                                      OTHER AWARD LIMITS.  No more than
$3,000,000 may be paid to any individual with respect to any Cash Performance
Award (other than an Award expressed in terms of shares of Stock or units
representing Stock, which shall instead be subject to the limit set forth in
Section 2.c. above). In applying the dollar limitation of the preceding
sentence: (A) multiple Cash Performance Awards to the same individual that are
determined by reference to performance periods of one year with or within the
same fiscal year of the Company shall be subject in the aggregate to one limit
of such amount, and (B) multiple Cash Performance Awards to the same individual
that are determined by reference to one or more multi-year performance periods
ending in the same fiscal year of the Company shall be subject in the aggregate
to a separate limit of such amount.

 

3.                                      ELIGIBILITY AND PARTICIPATION

 

The Administrator will select Participants from among those key Employees,
directors and other individuals or entities providing services to the Company or
its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and its
Affiliates. Eligibility for ISOs is further limited to those individuals whose
employment status would qualify them for the tax treatment described in Sections
421 and 422 of the Code.

 

4.                                      RULES APPLICABLE TO AWARDS

 

a.                                       ALL AWARDS

 

(1)                                 TERMS OF AWARDS. All Awards of Stock Options
and SARs granted hereunder shall have a term of not to exceed seven years from
the date of grant.  The Administrator shall determine all other terms of all
Awards

 

2

--------------------------------------------------------------------------------


 

subject to the limitations provided herein.

 

(2)                                 PERFORMANCE CRITERIA. Where rights under an
Award depend in whole or in part on satisfaction of Performance Criteria,
actions by the Company that have an effect, however material, on such
Performance Criteria or on the likelihood that they will be satisfied will not
be deemed an amendment or alteration of the Award.

 

(3)                                 ALTERNATIVE SETTLEMENT. The Company may at
any time extinguish rights under an Award in exchange for payment in cash, Stock
(subject to the limitations of Section 2) or other property on such terms as the
Administrator determines, PROVIDED the holder of the Award consents to such
exchange, PROVIDED FURTHER, no such exchange will be made where the cash, Stock
or property to be received has a fair market value greater than the Award being
extinguished, or where any such exchange would violate Section 4.a.(10) of this
Plan.

 

(4)                                 TRANSFERABILITY OF AWARDS. Awards may not be
transferred other than by will or by the laws of descent and distribution and
during a Participant’s lifetime an Award requiring exercise may be exercised
only by the Participant (or in the event of the Participant’s incapacity, the
person or persons legally appointed to act on the Participant’s behalf).

 

(5)                                 VESTING, ETC. Without limiting the
generality of Section 1, the Administrator may determine the time or times at
which an Award will vest (i.e., become free of forfeiture restrictions) or
become exercisable and the terms on which an Award requiring exercise will
remain exercisable. Unless otherwise provided by Section 4.e with respect to
Performance Awards or if the Administrator expressly provides otherwise:

 

(A)                             immediately upon the cessation of a
Participant’s employment or other service relationship with the Company and its
Affiliates, all Awards (other than Stock Options and SARs) held by the
Participant (or by a permitted transferee under Section 4.a.(4)) immediately
prior to such cessation of employment or other service relationship will be
forfeited if not then vested and, where exercisability is relevant, will cease
to be exercisable;

 

(B)                               except as provided in (C) and (D) below, all
Stock Options and SARs held by a Participant (or by a permitted transferee under
Section 4.a.(4)) immediately prior to the cessation of the Participant’s
employment or other service relationship for reasons other than death, to the
extent then exercisable, will remain exercisable for the lesser of (i) a period
of three months or (ii) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this Section 4.a.(5),
and shall thereupon

 

3

--------------------------------------------------------------------------------


 

terminate;

 

(C)                               all Stock Options and SARs held by a
Participant (or by a permitted transferee under Section 4.a.(4)) immediately
prior to the Participant’s death, to the extent then exercisable, will remain
exercisable for the lesser of (i) the one-year period ending with the first
anniversary of the Participant’s death or (ii) the period ending on the latest
date on which such Stock Option or SAR could have been exercised without regard
to this Section 4.a.(5), and shall thereupon terminate; and

 

(D)                              all Stock Options and SARs held by a
Participant (or by a permitted transferee of the Participant under
Section 4.a.(4)) whose cessation of employment or other service relationship is
determined by the Administrator in its sole discretion to result from reasons
which cast such discredit on the Participant as to justify immediate termination
of the Award shall immediately terminate upon such cessation.

 

Unless the Administrator expressly provides otherwise, a Participant’s
“employment or other service relationship with the Company and its Affiliates”
will be deemed to have ceased, in the case of an employee Participant, upon
termination of the Participant’s employment with the Company and its Affiliates
(whether or not the Participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any other Participant, when the service
relationship in respect of which the Award was granted terminates (whether or
not the Participant continues in the service of the Company or its Affiliates in
some other capacity).

 

(6)                                 TAXES. The Administrator will make such
provision for the withholding of taxes as it deems necessary. The Administrator
may, but need not, hold back shares of Stock from an Award or permit a
Participant to tender previously owned shares of Stock in satisfaction of tax
withholding requirements. In no event shall Stock be tendered or held back by
the Company in excess of the minimum amount required to be withheld for Federal,
state, and local taxes. As provided in Section 2(a) of this Plan, in the event
shares of Stock are held back from an Award in satisfaction of tax withholding
requirements, such shares will nonetheless be considered to have been delivered
under the Plan.

 

(7)                                 DIVIDEND EQUIVALENTS, ETC. The Administrator
may provide for the payment of amounts in lieu of cash dividends or other cash
distributions with respect to Stock subject to any Full Value Award if and in
such manner as it deems appropriate.

 

(8)                                 RIGHTS LIMITED. Nothing in the Plan shall be
construed as giving any

 

4

--------------------------------------------------------------------------------


 

person the right to continued employment or service with the Company or its
Affiliates, or any rights as a shareholder except as to shares of Stock actually
issued under the Plan. The loss of existing or potential profit in Awards will
not constitute an element of damages in the event of termination of employment
or service for any reason, even if the termination is in violation of an
obligation of the Company or Affiliate to the Participant.

 

(9)                                 SECTION 162(m). The Administrator in its
discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify. In the case of an Award intended to
be eligible for the performance-based compensation exception under
Section 162(m), the Plan and such Award shall be construed to the maximum extent
permitted by law in a manner consistent with qualifying the Award for such
exception. In the case of a Performance Award intended to qualify as
performance-based for the purposes of Section 162(m), except as otherwise
permitted by the regulations at Treas. Regs. Section 1.162-27: (i) the
Administrator shall pre-establish in writing one or more specific Performance
Criteria no later than 90 days after the commencement of the period of service
to which the performance relates (or at such earlier time as is required to
qualify the Award as performance-based under Section 162(m)); (ii) payment of
the Award shall be conditioned upon prior certification by the Administrator
that the Performance Criteria have been satisfied; and (iii) if the Performance
Criteria with respect to the Award are not satisfied, no other Award shall be
provided in substitution of the Performance Award. The provisions of this
Section 6.a.(9) shall be construed in a manner that is consistent with the
regulations under Section 162(m).

 

(10)                           OPTION AND SAR REPRICING. Options and SARs may
not be repriced, or replaced or repurchased for cash, without the approval of
the shareholders of the Company.

 

b.                                      AWARDS REQUIRING EXERCISE

 

(1)                                 TIME AND MANNER OF EXERCISE. Unless the
Administrator expressly provides otherwise, (a) an Award requiring exercise by
the holder will not be deemed to have been exercised until the Administrator
receives a written notice of exercise (in form acceptable to the Administrator)
signed by the appropriate person and accompanied by any payment required under
the Award or adequate provision therefore, as set forth in Section 4(b)(3); and
(b) if the Award is exercised by any person other than the Participant, the
Administrator may require satisfactory evidence that the person exercising the
Award has the right to do so.

 

(2)                                 EXERCISE PRICE. The Administrator shall
determine the exercise price of

 

5

--------------------------------------------------------------------------------


 

each Stock Option and SAR; PROVIDED, that each Stock Option and SAR must have an
exercise price that is not less than the fair market value of the Stock subject
to the Stock Option and SAR, determined as of the date of grant. An ISO granted
to an Employee described in Section 422(b)(6) of the Code must have an exercise
price that is not less than 110% of such fair market value.

 

(3)                                 PAYMENT OF EXERCISE PRICE, IF ANY. Where the
exercise of an Award is to be accompanied by payment, the Administrator may
determine the required or permitted forms of payment, subject to the following:
(a) all payments will be by cash or check acceptable to the Administrator, or,
if so permitted by the Administrator (with the consent of the optionee of an ISO
if permitted after the grant), (i) through the delivery of shares of Stock which
have been outstanding for at least six months (unless the Administrator approves
a shorter period) and which have a fair market value equal to the exercise
price, (ii) by delivery of a promissory note of the person exercising the Award
to the Company, payable on such terms as are specified by the Administrator,
(iii) if the Stock is publicly traded, by delivery of an unconditional and
irrevocable undertaking by a broker to deliver promptly to the Company
sufficient funds to pay the exercise price, or (iv) by any combination of the
foregoing permissible forms of payment; and (b) where shares of Stock issued
under an Award are part of an original issue of shares, the Award shall require
an exercise price equal to at least the par value of such shares.

 

(4)                                 GRANT OF STOCK OPTIONS. Each Stock Option
awarded under the Plan shall be deemed to have been awarded as a non-ISO (and to
have been so designated by its terms) unless the Administrator expressly
provides for ISO treatment that the Stock Option is to be treated as an ISO.

 

c.                                       AWARDS NOT REQUIRING EXERCISE

 

Awards of Restricted Stock and Unrestricted Stock may be made in return for
either (1) services determined by the Administrator to have a value not less
than the par value of the Awarded shares of Stock, or (2) cash or other property
having a value not less than the par value of the Awarded shares of Stock plus
such additional amounts (if any) as the Administrator may determine payable in
such combination and type of cash, other property (of any kind) or services as
the Administrator may determine.

 

d.                                      AWARDS OF FULL-VALUE AWARDS

 

Notwithstanding Section 4(a)(5) of this Plan, (1) Full-Value Awards to
Participants other than non-employee members of the Board of Directors that are
not Performance Awards shall vest (i.e., become free of forfeiture restrictions)
over a period of time at least three years or more from the date of grant, and
(2) Full-Value Awards that are Performance Awards shall be subject to the
attainment of Performance Criteria which require at least 12 months to achieve;

 

6

--------------------------------------------------------------------------------


 

PROVIDED, however that Full-Value Awards that aggregate not more than 5% of the
number of shares reserved for issuance under the Plan may be awarded without the
vesting requirements set forth in clauses (1) and (2).  For purposes of clarity,
Full-Value Awards issued to non-employee members of the Board of Directors will
not be included in determining whether the 5% threshold in the prior sentence
has been achieved.

 

e.                                       PERFORMANCE AWARDS

 

Performance Awards may be granted to Participants as follows:

 

(1)                     Prior to the grant of any Performance Award, the
Administrator shall establish for each such award (i) performance levels at
which 100% of the award shall be earned and a range (which need not be the same
for all awards) within which greater and lesser percentages shall be earned and
(ii) a performance period (which shall not be less than 12 months) which shall
be determined at time of grant.

 

(2)                     With respect to the performance levels to be established
pursuant to paragraph 4.e.(1), the specific measures for each grant shall be
established by the Administrator at the time of such grant. In creating these
measures, the Administrator may establish the specific goals based upon or
relating to any Performance Criteria (as defined below).

 

(3)                     Except as otherwise provided in paragraph 4.e.(5), the
percentage of each Performance Award to be distributed to an employee shall be
determined by the Administrator on the basis of the performance levels
established for such award and on the basis of individual performance in
satisfaction of the Performance Award during such period. Any Performance Award,
as determined and adjusted pursuant to this paragraph and paragraphs 4.e.(5-8)
is herein referred to as a “Final Award”. No distribution of any Final Award (or
portion thereof) shall be made if the minimum performance level applicable to
the related Performance Award is not achieved during the applicable performance
period or, unless otherwise determined by the Administrator, if the employment
of the employee to whom the related Performance Award was granted shall
terminate for any reason whatsoever (including death) within 12 months after the
date the Performance Award was granted.

 

(4)                     All Final Awards which have vested in accordance with
the provisions of paragraphs 4.e.(5-10) shall be granted as soon as practicable
following the end of the related vesting period. Final awards shall be granted
in the form of Restricted Stock, Unrestricted Stock, Deferred Stock, Cash
Performance Awards, or cash or any combination thereof, as the Administrator
shall determine.

 

(5)                     Payment of any Final Award (or portion thereof) to an
individual employee shall be subject to the continued rendering of services as
an employee (unless this condition is waived by the Administrator).  If the
Administrator shall determine

 

7

--------------------------------------------------------------------------------


 

that such employee has failed to satisfy such conditions precedent, all
Performance Awards granted to such employee which have not become Final Awards,
and all Final Awards which have not been paid pursuant to paragraph
4.e.(10) shall be immediately canceled. Upon termination of an employee’s
employment other than by death (whether such termination is before or after a
Performance Award shall have become a Final Award), the Administrator may, but
shall not in any case be required to, waive the condition precedent of
continuing to render services.

 

(6)                     If, upon termination of an employee’s employment prior
to the end of any performance period for a reason other than death, the
Administrator shall determine to waive the condition precedent of continuing to
render services as provided in paragraph 4.e.(5), the Performance Award granted
to such employee with respect to such performance period shall be reduced pro
rata based on the number of months remaining in the performance period after the
month of such termination and such awards will be paid at the time they would
have been paid absent an employment termination. The Final Award for such
employee shall be determined by the Administrator (i) on the basis of the
performance levels established for such award (including the minimum performance
level) and the performance level achieved through the end of the performance
period and (ii) in the discretion of the Administrator, on the basis of
individual performance during the period prior to such termination. A qualifying
leave of absence, determined in accordance with procedures established by the
Administrator, shall not be deemed to be a termination of employment but, except
as otherwise determined by the Administrator, the employee’s Performance Award
will be reduced pro rata based on the number of months during which such person
was on such leave of absence during the performance period. A Performance Award
shall not vest during a leave of absence granted an employee for local, state,
provincial, or federal government service.

 

(7)                     Upon termination of an employee’s employment by reason
of death prior to the end of any performance period, the Performance Award
granted to such employee with respect to such performance period, except as
otherwise provided in paragraph 4.e.(3), shall be reduced pro rata based on the
number of months remaining in the performance period after the month of such
employee’s death. The percentage of the reduced Performance Award to be
distributed to such employee shall be determined by the Administrator (i) on the
basis of the performance levels established for such award (including the
minimum performance level) and the performance level achieved through the end of
the fiscal year during which such employee died and (ii) in the discretion of
the Administrator, on the basis of individual performance during the applicable
period. Such Final Awards will immediately vest and be paid as promptly as
practicable.

 

8

--------------------------------------------------------------------------------

 

(8)                     If an employee is promoted during the performance period
with respect to any Performance Award, such Performance Award may, in the
discretion of the Administrator, be increased to reflect such employee’s new
responsibilities.

 

(9)                     Performance Awards that have become Final Awards may be
subject to a vesting schedule established by the Administrator. Except as
otherwise provided in this Plan, no Final Award (or portion thereof) subject to
a vesting schedule shall be paid prior to vesting and the unpaid portion of any
Final Award shall be subject to the provisions of paragraph 4.e.(5). The
Administrator shall have the authority to modify a vesting schedule as may be
necessary or appropriate in order to implement the purposes of this Plan.

 

(10)               No holder of a Performance Award shall have any rights to
dividends or interest or other rights of a stockholder with respect to a
Performance Award prior to such Performance Award’s becoming a Final Award.

 

(11)               To the extent that any employee, former employee, or any
other person acquires a right to receive payments or distributions under this
Plan with respect to a Performance Award, such right shall be no greater than
the right of a general unsecured creditor of the Company. All payments and
distributions to be made hereunder shall be paid from the general assets of the
Company. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any employee, former employee, or
any other person.

 

5.                                    EFFECT OF CERTAIN TRANSACTIONS

 

a.                                      MERGERS, ETC. Immediately prior to a
Covered Transaction (other than an Excluded Transaction in which the outstanding
Awards have been assumed or substituted for as provided below), all outstanding
Awards shall vest and, if relevant, become exercisable, all Performance Criteria
and other conditions to any Award shall be deemed satisfied (and with respect to
any Performance Awards, satisfied to the extent that Final Awards with respect
thereto shall have been deemed to have been awarded in accordance with
Section 4.e (subject to the discretion of the Administrator as to the
satisfaction of performance levels of the Performance Award)), and all deferrals
measured by reference to or payable in shares of Stock shall be accelerated.
Upon consummation of a Covered Transaction, all Awards then outstanding and
requiring exercise or delivery shall terminate unless assumed by an acquiring or
surviving entity or its affiliate as provided below.

 

In the event of a Covered Transaction, the Administrator may provide for
substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates on such terms as the
Administrator determines.

 

9

--------------------------------------------------------------------------------


 

b.            CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK

 

(1)                                 BASIC ADJUSTMENT PROVISIONS. In the event of
a stock dividend, stock split or combination of shares, recapitalization or
other change in the Company’s capital structure, the Administrator will make
appropriate adjustments to the maximum number of shares that may be delivered
under the Plan under Section 2.a. and to the maximum share limits described in
Section 2.c., and will also make appropriate adjustments to the number and kind
of shares of stock or securities subject to Awards then outstanding or
subsequently granted, any exercise prices relating to Awards and any other
provision of Awards affected by such change.

 

(2)                                 CERTAIN OTHER ADJUSTMENTS. The Administrator
may also make adjustments of the type described in paragraph (1) above to take
into account distributions to common stockholders other than those provided for
in Section 5.a. and 5.b.(1), or any other event, if the Administrator determines
that adjustments are appropriate to avoid distortion in the operation of the
Plan and to preserve the value of Awards made hereunder; PROVIDED, that no such
adjustment shall be made to the maximum share limits described in Section 2.c.,
or otherwise to an Award intended to be eligible for the performance-based
exception under Section 162(m), except to the extent consistent with that
exception, nor shall any change be made to ISOs except to the extent consistent
with their continued qualification under Section 422 of the Code.

 

(3)                                 CONTINUING APPLICATION OF PLAN TERMS.
References in the Plan to shares of Stock shall be construed to include any
stock or securities resulting from an adjustment pursuant to Section 5.b.(1) or
5.b.(2) above.

 

6.                                    LEGAL CONDITIONS ON DELIVERY OF STOCK

 

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until the Company’s counsel has approved all legal matters in
connection with the issuance and delivery of such shares; if the outstanding
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and all conditions
of the Award have been satisfied or waived. If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company may
require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock.

 

7.                                    AMENDMENT AND TERMINATION

 

Subject to the last sentence of Section 1, the Administrator may at any time or
times amend the Plan or any outstanding Award for any purpose which may at the
time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards; PROVIDED, that (except to

 

10

--------------------------------------------------------------------------------


 

the extent expressly required or permitted by the Plan) no such amendment will,
without the approval of the stockholders of the Company, effectuate a change for
which stockholder approval is required under the rules of the New York Stock
Exchange (which includes any “material revision” as defined under the rules of
the New York Stock Exchange) or in order for the Plan to continue to qualify
under Section 422 of the Code and for Awards to be eligible for the
performance-based exception under Section 162(m).

 

8.                                    NON-LIMITATION OF THE COMPANY’S RIGHTS

 

The existence of the Plan or the grant of any Award shall not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.

 

9.                                    GOVERNING LAW

 

The Plan shall be construed in accordance with the laws of The Commonwealth of
Massachusetts without reference to principles of conflicts of laws.

 

10.                             DEFINED TERMS.

 

The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:

 

“ADMINISTRATOR”: The Board or, if one or more has been appointed, the Committee.
With respect to ministerial tasks deemed appropriate by the Board or Committee,
the term “Administrator” shall also include such persons (including Employees)
to whom the Board or Committee shall have delegated such tasks.

 

“AFFILIATE”: Any corporation or other entity owning, directly or indirectly, 50%
or more of the outstanding Stock of the Company, or in which the Company or any
such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.

 

“AWARD”: Any or a combination of the following (which shall include any Final
Award with respect to the following):

 

(i)                                     Stock Options.

 

(ii)                                  SARs.

 

(iii)                               Restricted Stock.

 

(iv)                              Unrestricted Stock.

 

(v)                                 Deferred Stock.

 

11

--------------------------------------------------------------------------------


 

(vi)                              Cash Performance Awards.

 

(vii)                           Other Performance Awards.

 

(viii)                        Grants of cash made in connection with other
Awards in order to help defray in whole or in part the economic cost (including
tax cost) of the Award to the Participant.

 

“BOARD”: The Board of Directors of the Company.

 

“CASH PERFORMANCE AWARD”: A Performance Award payable in cash. The right of the
Company under Section 4.a.(3) (subject to the consent of the holder of the Award
as therein provided) to extinguish an Award in exchange for cash or the exercise
by the Company of such right shall not make an Award otherwise not payable in
cash a Cash Performance Award.

 

“CODE”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

 

“COMMITTEE”: One or more committees of the Board (including any subcommittee
thereof) appointed or authorized to make Awards and otherwise to administer the
Plan. In the case of Awards granted to executive officers of the Company, except
as otherwise permitted by the regulations at Treas. Regs. Section 1.162-27, the
Committee shall be comprised solely of two or more outside directors within the
meaning of Section 162(m).

 

“COMPANY”: Charles River Laboratories International, Inc.

 

“COVERED TRANSACTION”: Any of (i) a consolidation or merger in which the Company
is not the surviving corporation or which results in any individual, entity or
“group” (within the meaning of section 13(d) of the Securities Exchange Act of
1934) acquiring the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) directly or indirectly of more than 50% of
either the then outstanding shares of common stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, (ii) a sale or transfer
of all or substantially all the Company’s assets, or (iii) a dissolution or
liquidation of the Company.

 

“DEFERRED STOCK”: A promise to deliver Stock or other securities in the future
on specified terms.

 

“EMPLOYEE”: Any person who is employed by the Company or an Affiliate.

 

“EXCLUDED TRANSACTION”: A Covered Transaction in which

 

(i)                                    the shares of common stock of the Company
or the voting securities of the Company entitled to vote generally in the
election of directors are acquired

 

12

--------------------------------------------------------------------------------


 

directly from the Company; or

 

(ii)                                 the shares of common stock of the Company
or the voting securities of the Company entitled to vote generally in the
election of directors are acquired by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or

 

(iii)                              (a) the beneficial owners of the outstanding
shares of common stock of the Company, and of the securities of the Company
entitled to vote generally in the election of directors, immediately prior to
such transaction beneficially own, directly or indirectly, in substantially the
same proportions immediately following such transaction more than 50% of the
outstanding shares of common stock and of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation (including, without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries)
resulting from such transaction and (b) at least a majority of the members of
the board of directors of the corporation resulting from such transaction were
members of the board of directors at the time of the execution of the initial
agreement, or of the action of the Board, authorizing such transaction.

 

“FULL-VALUE AWARD”: an Award other than an Option or SAR, and which is settled
by the issuance of shares of Stock or the value of the stated number of shares
in cash.

 

“FUNGIBLE POOL UNIT”: the measuring unit used for purposes of the Plan, as
specified in Section 2, to determine the number of Shares which may be subject
to Awards hereunder, which shall consist of Shares in the proportions (ranging
from 1.0  to 2.3) as set forth in Section 2(a).

 

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code.

 

“PARTICIPANT”: An Employee, director or other person providing services to the
Company or its Affiliates who is granted an Award under the Plan.

 

“PERFORMANCE AWARD”: An Award subject to Performance Criteria (including any
Award that is a Final Award distributed in satisfaction of the vesting of a
Performance Award that was subject to Performance Criteria).

 

“PERFORMANCE CRITERIA”: Specified criteria the satisfaction of which is a
condition for the exercisability, vesting or full enjoyment of an Award. For
purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable

 

13

--------------------------------------------------------------------------------


 

measure of performance relating to any of the following (determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof):
(i) sales; revenues; assets; liabilities; costs; expenses; earnings before or
after deduction for all or any portion of interest, taxes, depreciation,
amortization or other items, whether or not on a continuing operations or an
aggregate or per share basis; return on equity, investment, capital or assets;
one or more operating ratios; borrowing levels, leverage ratios or credit
rating; market share; capital expenditures; cash flow; working capital
requirements; stock price; stockholder return; sales, contribution or gross
margin, of particular products or services; particular operating or financial
ratios; customer acquisition, expansion and retention; or any combination of the
foregoing; or (ii) acquisitions and divestitures (in whole or in part); joint
ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; recapitalizations, restructurings, financings (issuance of debt
or equity) and refinancings; transactions that would constitute a change of
control; or any combination of the foregoing. A Performance Criterion measure
and targets with respect thereto determined by the Administrator need not be
based upon an increase, a positive or improved result or avoidance of loss.

 

“PLAN”: The Charles River Laboratories International, Inc. 2007 Incentive Plan
as from time to time amended and in effect.

 

“PREEXISTING PLANS”: Any plan of the Company or its predecessors in existence at
or prior to March 22, 2007 under which equity, equity-based or performance cash
awards were granted, including, without limitation, the following: (1) Charles
River Laboratories International, Inc. 2000 Incentive Plan; (2) Charles River
Laboratories Holdings, Inc. 1999 Management Incentive Plan; and (3) Charles
River Laboratories International, Inc. 2000 Directors Stock Plan.  For the
purposes of this definition, “preexisting plans” shall not refer to the
Company’s Executive Incentive Compensation Plan (EICP).

 

“RESTRICTED STOCK”: An Award of Stock subject to restrictions requiring that
such Stock be redelivered to the Company if specified conditions are not
satisfied.

 

“SECTION 162(m)”: Section 162(m) of the Code.

 

“SARS”: Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.

 

“STOCK”: Common Stock of the Company.

 

“STOCK OPTIONS”: Options entitling the recipient to acquire shares of Stock upon
payment of the exercise price.

 

“UNRESTRICTED STOCK”: An Award of Stock not subject to any restrictions under
the Plan.

 

14

--------------------------------------------------------------------------------


 

11.                             SECTION 409A OF THE CODE

 

To the extent applicable, the Plan is intended to comply with Section 409A of
the Code and the Administrator shall interpret and administer the Plan in
accordance therewith.  In addition, any provision in this Plan document that is
determined to violate the requirements of Section 409A shall be void and without
effect.  In addition, any provision that is required to appear in this Plan
document that is not expressly set forth shall be deemed to be set forth herein,
and such Plan shall be administered in all respects as if such provisions were
expressly set forth.  The Administrator shall have the authority unilaterally to
accelerate or delay a payment to which the holder of any Award may be entitled
to the extent necessary or desirable to comply with, or avoid adverse
consequences under, Section 409A.

 

12.                             EFFECTIVE DATE OF THE PLAN

 

The Plan shall be effective as of the date of its approval by the Board, subject
to its approval by the stockholders of the Company.

 

13.                             AWARDS UNDER PREEXISTING PLANS

 

Upon approval of the Plan by stockholders of the Company as contemplated under
Section 12, no further awards shall be granted under the Preexisting Plans;
PROVIDED, however, that any shares that have been forfeited or cancelled in
accordance with the terms of the applicable award under a Preexisting Plan may
be subsequently again awarded in accordance with the terms of such Preexisting
Plan.

 

15

--------------------------------------------------------------------------------
